This opinion is subject to administrative correction before final disposition.




                               Before
                 HOLIFIELD, STEWART, and HACKEL
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      Jordan A. SERRANO
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202100249

                        _________________________

                        Decided: 28 February 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              John P. Norman

 Sentence adjudged 17 June 2021 by a special court-martial convened at
 Marine Corps Base Camp Pendleton, California, consisting of a military
 judge sitting alone. Sentence in the Entry of Judgment: reduction to
 E-1, confinement for four months, and a bad-conduct discharge.

                          For Appellant:
       Lieutenant Commander Douglas R. Ottenwess, JAGC, USN

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
                 United States v. Serrano, NMCCA No. 202100249
                               Opinion of the Court

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2